Citation Nr: 1509376	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, cognitive disorder, depressive disorder, and antisocial personality traits.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and J.C.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from March 1979 to July 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

With respect to the Veteran's claim for PTSD, recent case law emphasizes that a claim for a mental health disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue to the broader issue of entitlement to service connection for an acquired psychiatric disorder, not only including PTSD but also bipolar disorder, cognitive disorder, depressive disorder, and antisocial personality traits.  

As a matter of clarification, a service connection claim for an adjustment disorder with depressed mood was denied in a November 2005 rating decision.  The Veteran did not appeal this decision, and it became final.  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board also observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  
In this case, the Board notes that the Veteran now claims service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, cognitive disorder, depressive disorder, and antisocial personality traits, and maintains that this is due to an in-service sexual assault; a theory of entitlement not even addressed in the November 2005 rating decision.  Accordingly, as in Boggs, the Veteran's service connection claim for an acquired psychiatric disorder is primarily based on a different distinct factual basis than the service connection claim previously considered and denied by the RO in November 2005.  See Boggs, 520 F.3d at 1330.  Therefore, the threshold question of whether new and material evidence has been submitted is not implicated by this decision and the issue on appeal is as stated on the title page of this decision.  

In June 2014, the Veteran testified before the undersigned at a video conference hearing.  A transcript of the hearing has been associated with the claims file.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has not been considered by the RO in the most recent supplemental statement of the case (SSOC).  The Veteran has not waived RO consideration of this evidence; however, as the claim is being remanded, the AOJ will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304 (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran a VA examination, which adequately addresses the relationship, if any, between the Veteran's disability characterized as an acquired psychiatric disorder, to include PTSD, bipolar disorder, cognitive disorder, depressive disorder, and antisocial personality traits, and service.  Since the claim is being remanded, outstanding private and VA treatment records should be obtained as well.  
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a development letter and/or questionnaire for his acquired psychiatric disorder, to include PTSD, bipolar disorder, cognitive disorder, depressive disorder, and antisocial personality traits.  Advise him of the need for credible supporting evidence for any claimed stressors that are not combat related, as it pertains to PTSD.  This should include notice that in-service personal assault may be corroborated by evidence from sources other than the service records.  All specific examples listed in 38 C.F.R. § 3.304(f)(5), as alternative sources of evidence for PTSD stressors based on in-service personal assault, must be included in the notification letter.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder. 

A specific request should be made for records from the Minneapolis VA Health Care System in Minneapolis, Minnesota, from September 2011 to the present, and the Lino Lakes Minnesota Correctional Facility in Lino Lakes, Minnesota from October 2012 to May 2014.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of his acquired psychiatric disorder.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* The Veteran served in the capacity of a cavalry scout during his military service.

* Service treatment records reflect no complaints, treatment, or diagnoses of an acquired psychiatric disorder.  Prior to discharge from service, psychiatric testing was normal as reflected on an April 1981 report of medical examination.  However, on his April 1981 report of medical history, the Veteran indicated initially that he had depression or excessive worry, but then denied having such.  

* Service personnel records note that the Veteran was recommended for discharge prior to his expiration of service for unsuitability.  The April 1981 Recommendation for Elimination report stated that the Veteran was unsuitable because of apathy, i.e., "lack of appropriate interest, defective attitudes and inability to expend effort constructively."  The report also reflected the Veteran undergoing 10 informal and two formal counseling sessions.  In July 1981, the Veteran was discharged from the military.  As reflected on his DD Form 214, he received a discharge under honorable conditions, noting that separation was due to "unsuitability[,] apathy[,] defective attitude or inability to expend effort constructively."  

* Post service treatment records reflect a myriad of acquired psychiatric diagnoses.  Post service treatment records also note the Veteran reports of sustaining a traumatic brain injury on two occasions due to car and motorcycle accidents in October 2007 and July 2009.  

* In June 2010, the Veteran was afforded a VA examination for his acquired psychiatric disorder.  After examination testing, the examiner diagnosed the Veteran with cognitive disorder, not otherwise specified (NOS); depressive disorder, NOS; polysubstance dependence, NOS; and antisocial personality traits.  The examiner concluded that the Veteran's cognitive disorder, depressive disorder, and polysubstance dependence were not related to or the result of his military service, but offered to rationale for the conclusion reached.  

* At the June 2014 Board hearing, the Veteran testified that his acquired psychiatric disorder is attributable to his military service.  He explained that while stationed in Germany, he met a fellow soldier.  The soldier provided him with alcohol and drugs.  On one occasion, the soldier performed oral sex on him.   The Veteran stated that he reported this to his platoon sergeant, but it was blown off because the soldier was well liked by everyone.  Thereafter, the Veteran stated that the soldier continued to sexually assault him for a year and nothing was ever done.  The Veteran stated that because of the repeated sexual assaults in service, he became a drug addict, an alcoholic, served time in prison for various crimes, and had two failed marriages.  The Veteran asserts that service connection is warranted for his acquired psychiatric disorder.  

All indicated tests and studies must be performed. The examiner must provide a diagnosis for each identified disability.  The examiner must also take a full history from the Veteran.  As to the acquired psychiatric disability, the examiner must be advised that actual corroboration of the claimed personal assault (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault occurred.  The Board is requesting that the examiner opine as to whether he or she believes that the Veteran sustained a personal assault in service, even without corroboration of record.  

For each diagnosis, the examiner must provide an opinion as to the following questions:

(1) Based on all evidence of record, if you opine that the Veteran sustained sexual assault or harassment during service, does the Veteran have PTSD related to this in-service sexual assault or harassment?

(2) If a diagnosis of a current psychiatric disorder other than PTSD is assessed, does the Veteran have a separate current psychiatric disorder that began during active service or is related to an incident of service?  

All examination findings, along with the complete explanation rationale for all opinions expressed, must be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




